Case 2:19-cv-00040-JRG-RSP Document 227 Filed 02/14/20 Page 1 of 9 PageID #: 8154



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

  IMPLICIT, LLC,
        Plaintiff,
                                           Case No. 2: 19-cv-00040-JRG-RSP
  V.
                                                     LEAD CASE
  IMPERVA, INC.
       Defendant.

  IMPLICIT, LLC,
        Plaintiff,
                                           Case No. 2: 19-cv-00039-JRG-RSP
  V.                                           CONSOLIDATED CASE

  FORTINET, INC.
        Defendant.

           PLAINTIFF IMPLICIT, LLC'S MOTION TO COMPEL DISCOVERY
                       FROM DEFENDANT FORTINET, INC.
Case 2:19-cv-00040-JRG-RSP Document 227 Filed 02/14/20 Page 2 of 9 PageID #: 8155



  I.      INTRODUCTION

          Plaintiff Implicit, LLC ("Implicit") moves to compel certain document production from

  Defendant Fortinet, Inc. ("Fortinet").

  II.     FACTUAL AND PROCEDURAL BACKGROUND

          In this consolidated action, Implicit has accused Fortinet of directly and indirectly

  infringing its patents. 1 The products accused of infringement include Fortinet's FortiGate and

  FortiADC product series. ("Accused Products").

          On August 21, 2019, Implicit sent a letter to Fortinet detailing the categories of documents

  Implicit expected Fortinet to produce under this Court's Discovery Order. See Dkt. No. 107, at

  ,i 3(b ). This letter included a request for all license, settlement, royalty, or other form of agreement

  that Fortinet is or has been a party to and that concern the Accused Products. Implicit sought this

  same form of information through interrogatories served on August 26, 2019. Ex. A, Implicit's

  First Set of Common Interrogatories.         Fortinet served responses to these interrogatories on

  September 27, 2019 but provided no substantive response to Interrogatory No. 8-stating          only that

  it was "willing to meet and confer as to the scope of [the] Interrogatory"-and           only identified

  license agreements Implicit had entered into with third parties in response to Interrogatory No. 9.

  No information was provided concerning Fortinet's own license or settlement agreements.

          In addition to lacking comparable licenses, Fortinet's document production is deficient as

  is consists predominantly of public-facing or customer-facing documentation (e.g., user guides,

  manuals, and quick start guides) and source code. Absent from production are internal competitor




  1
    The patents-at-issue are U.S. Patent No. 8,694,683; U.S. Patent No. 9,270,790; U.S. Patent No.
  9,591,104; U.S. Patent No. 10,027,780; U.S. Patent No. 10,033,839; and U.S. Patent No.
  10,255,378 (collectively, "Asserted Patents").



                                                      1
Case 2:19-cv-00040-JRG-RSP Document 227 Filed 02/14/20 Page 3 of 9 PageID #: 8156



  analyses, customer surveys, employee training materials, engineering documents, and product

  schematics or other product design documents.

         Fortinet supplemented its document production on four different occasions during the time

  period of August through December 2019-specifically,      on August 19, September 24, October 24,

  and December 6.      However, no patent license agreements were produced in any of these

  supplemental document productions; nor were any internal marketing or technical documents

  produced.   On January 11, 2020, Implicit again sought information on comparable licenses by

  serving Fortinet with its Second Set oflndividual Interrogatories. Ex. B, Fortinet's Objections and

  Responses to Implicit's Second Set of Individual Interrogatories to Fortinet, at Interrogatory No.

  5.

         On January 18, 2020, Implicit's counsel sent Fortinet's counsel an email that outlined

  Fortinet's current discovery deficiencies, including an explicit reference to its failure to produce

  any of its patent licenses. The parties then held a lead-and-local-counsel telephonic meet-and-

  confer on January 23.     Following this meet-and-confer, Fortinet's counsel sent an email to

  Implicit's counsel that stated that Fortinet "anticipates producing its licenses around February

  10 .... "

         On February 10, Fortinet served its responses to Implicit's Second Set of Individual

  Interrogatories and supplemented its document production.




                                                   2
Case 2:19-cv-00040-JRG-RSP Document 227 Filed 02/14/20 Page 4 of 9 PageID #: 8157



          These                    do not represent the totality of discoverable agreements Implicit has

  repeatedly sought and is entitled to receive. For instance, Fortinet filed a complaint against Palo

  Alto Networks, Inc. ("PAN") asserting (inter alia) claims of patent infringement arising from

  PAN's sale of its firewall products (i.e., similar products as those accused of infringement in the

  instant suit). See Forti net, Inc. v. Palo Alto Networks, Inc. et al., Case No. 5:09-cv-00036-RWS

  (Dkt. No. 1) (N.D. Cal. Jan. 6. 2009), at ,i,i 25-31. After two years of litigation, this suit was

  voluntarily dismissed by the parties with prejudice. Id., at Dkt. No. 252. The agreement reached

  by the parties leading to this voluntarily dismissal and all related documents are examples of

  documents that fall within Implicit's discovery requests but have yet to be produced by Fortinet.

  As another example, Fortinet filed a patent infringement suit against Sophos, Inc. ("Sophos") that

  related to the latter's selling of its "Anti-Virus" software. Forti net, Inc. v. Sophos, Inc. et al., Case

  No. 3: 13-cv-05831-EMC (Dkt. No. 1) (N.D. Cal. December 16, 2013), at ,i,i 38-64. This suit was

  voluntarily dismissed with prejudice by the parties on December 16, 2015, but the agreement

  leading to this dismissal and related documents have not been produced by Fortinet in this

  litigation. Id., at Dkt. No. 338. As a third and final example, Trend Micro Incorporated ("Trend

  Micro") sued Fortinet for patent infringement that included various FortiGate products as accused

  products. See Trend Micro Incorporated v. Forti net, Inc., Case No. 5:04-cv-01785-RMW (Dkt.

  No. 1) (N.D. Cal. May 5, 2004). The agreement (and related documents) leading to the voluntary

  dismissal with prejudice of this suit (which occurred on February 13, 2006) have not been produced

  by Fortinet either. 2 See id., at Dkt. No. 54.



  2
    Notably, in a related breach of contract state court action, Trend Micro attached as an exhibit to
  a court filing a redacted version of the "Settlement and Patent License Agreement" entered into
  between it and Fortinet that resolved the federal court infringement suit. Trend Micro
  Incorporated et al. v. Fortinet, Inc., Civil Case No. l-09-CV-149262 (Sup. Ct. of Cal. April 4,
  2011) (Third Amended & Verified Complaint for Breach of Contract & Declaratory Judgment).


                                                      3
Case 2:19-cv-00040-JRG-RSP Document 227 Filed 02/14/20 Page 5 of 9 PageID #: 8158



  III.    ARGUMENT

          A.      Licenses Related to the Accused Products Should Be Produced

          Fortinet should be compelled to produce the totality of license agreements it has entered

  into relating to the Accused Products, including (but not limited to) the agreements and documents

  relating to the voluntary dismissals in the PAN, Sophos, and Trend Micro actions. A reasonable

  royalty analysis "may consider 'rates paid by the licensee for the use of other patents comparable

  to the patent in suit."' Pa/talk Holdings, Inc. v. Microsoft Corp., No. 2:06-CV-367 (DF), 2009

  U.S. Dist. LEXIS 131093, at *3-4 (E.D. Tex. Mar. 8, 2009) (quoting Georgia-Pacific Corp. v.

  United States Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970)) (emphasis in original).

  Such licenses, which are relevant under Georgia-Pacific factors Nos. 2 and 3, require production

  in this case.




                                     Its agreements with PAN, Sophos, and Trend Micro should be

  produced as well. PAN and Sophos operate in the same market and are competitors of Fortinet

  and FireEye, a fact that Fortinet admits in its SEC 10-K filings. And PAN, Sophos, and Trend

  Micro all sell products that encompass technology relating to that covered by the Asserted Patents.

  Indeed, Sophos (prior to its dismissal) was a consolidated defendant in the above-captioned action.

  See Dkt. No. 141. And Implicit has previously asserted a number of the same patents that are at-

  issue in this matter against PAN and Trend Micro. See Implicit, LLC v. Palo Alto Networks, Inc.,

  Case No. 6:l 7-cv-00336-JRG (Dkt. No. I) (E.D. Tex. June 6, 2017); Implicit, LLC v. Trend Micro,

  Inc., Case No. 6: 16-cv-00080-JRG (Dkt. No. I) (E.D. Tex. Feb. 23, 2016). The agreements




                                                   4
Case 2:19-cv-00040-JRG-RSP Document 227 Filed 02/14/20 Page 6 of 9 PageID #: 8159



  relating to PAN, Sophos, Trend Micro actions, along with remainder of the licenses in Fortinet's

  possession, custody, or control relating to the Accused Products should be produced.

          A license agreement is not removed from the scope of discovery simply because it was

  entered into more than six years before a suit is filed. In determining relevancy, what matters is

  whether an actual license is potentially technologically and economically comparable to the

  hypotheticallicense.   SeeElbit Sys. v. Hughes Network Sys. LLC, No. 2: 15-CV-00037-RWS-RSP,

  2017 U.S. Dist. LEXIS 94495, at *53 (E.D. Tex. June 20, 2017) (assessing reliability of expert's

  opinion based on the technological and economical comparability between opined-on licenses and

  the hypothetical license); PerdiemCo, LLC v. Jndustrack LLC, No. 2: 15-cv-727-JRG-RSP, 2016

  U.S. Dist. LEXIS 155754, at* 11-12 (E.D. Tex. Nov. 9, 2016)(same ). Temporal comparability is

  not the relevant analysis. The agreements arising from the PAN, Sophos, and Trend Micro actions

  possess the requisite level of comparability to be discoverable. And to the extent that Fortinet is

  withholding these documents on the basis that they fall outside some temporal limitation, it does

  so unjustifiably. In fact, Fortinet itself points to as relevant multiple license agreements entered

  into by Implicit prior to 2014. See Ex. B, at Interrogatory No. 5. Fortinet's argument should be

  rejected.

          B.     Internal Marketing and Technical Documents Should Be Produced

          Fortinet should be compelled to produce relevant internal marketing and technical

  documents. These documents include internal competitor analyses, customer surveys, employee

  training materials, engineering documents, and product schematics or other product design

  documents.

          Regarding market-related documents, Fortinet is a publicly traded company that regularly

  files 10-Ks with the SEC. In these filings, Fortinet identifies which entities it considers to be




                                                   5
Case 2:19-cv-00040-JRG-RSP Document 227 Filed 02/14/20 Page 7 of 9 PageID #: 8160



  competitors m the marketplace and describes its position m the market relative to those

  competitors. The data underlying these conclusions, such as the results of customer research and

  surveys, must exist and is discoverable, but have yet to be produced.   For technical documents,

  Fortinet has mainly produced publicly available information directed at customers. It is doubtful

  that Fortinet hires new engineers and educates these engineers solely through information

  distributed to customers and source code.     Documents relating to the internal training of its

  technical employees that show in detail how the Accused Products function require production. In

  addition to these internal training materials, documents relating to the development          and

  implementation of the Accused Products are discoverable-e.g.,         design documents, product

  diagrams, requirements documents, test plans, and diagnostic reports. The burden in collecting

  and producing these documents would be slight and their probative value to material issues in this

  case (infringement and damages) is significant. Fortinet should be compelled to produce them.

  IV.    CONCLUSION

         For the foregoing reasons, Implicit respectfully requests to compel discovery from Fortinet

  to the extent provided by the proposed Order attached hereto.


  Date: February 13, 2020                                     Respectfully Submitted,

                                                              By: ls/William E. Davis III
                                                              William E. Davis, III
                                                              (TX Bar No. 24047416)
                                                              bdavis@bdavisfirm.com
                                                              Christian J. Hurt
                                                              (TX Bar No. 24059987)
                                                              churt@bdavisfirm.com
                                                              Edward Chin (Of Counsel)
                                                              (TX Bar No. 50511688)
                                                              echin@bdavisfirm.com
                                                              Debra Coleman (Of Counsel)
                                                              (TX Bar No. 24059595)
                                                              dcoleman@bdavisfirm.com



                                                  6
Case 2:19-cv-00040-JRG-RSP Document 227 Filed 02/14/20 Page 8 of 9 PageID #: 8161



                                                                Ty Wilson
                                                                (TX Bar No. 24106583)
                                                                twilson@davisfirm.com
                                                                THE DA VIS FIRM, PC
                                                                213 N. Fredonia Street, Suit, 230
                                                                Longview, Texas 75601
                                                                Telephone: (903) 230-9090
                                                                Facsimile: (903) 230-9661

                                                                Barry Golob
                                                                bgolob@cozen.com
                                                                Thomas Fisher
                                                                tfisher@cozen.com
                                                                Cozen O'Connor
                                                                 1200 19th Street, NW
                                                                Suite 300
                                                                Washington, DC 20036
                                                                Telephone: (202) 912.4815
                                                                Facsimile: (202) 618.4843

                                                                Counsel for Plaintiff Implicit, LLC



                                   CERTIFICATE OF SERVICE

         The undersigned certifies that the foregoing document and all attachments thereto are being

  filed electronically in compliance with Local Rule CV-5( a). As such, this document is being served

  on all counsel who are deemed to have consented to electronic service. Local Rule CV-5( a)(3)(V).

  Pursuant to Federal Rule of Civil Procedure 5(d) and Local Rule CV-5(d) and (e), any counsel of

  record not deemed to have consented to electronic service will be served with a true and correct copy

  of the foregoing by email on this the 13th day of February, 2020.


                                                                ls/William E. Davis III
                                                                William E. Davis, III




                                                   7
Case 2:19-cv-00040-JRG-RSP Document 227 Filed 02/14/20 Page 9 of 9 PageID #: 8162



                               CERTIFICATE OF CONFERENCE

         The undersigns certifies that the parties have complied with the meet-and-confer

  requirements pursuant to Local Rule CV-7(h) and the motion is opposed.               The personal

  conferences required by Local Rule CV- 7(h) were conducted telephonically on January 23, 2020

  with lead counsel for Defendant (Matthew Gaudet and Alice Snedeker) and lead counsel for

  Plaintiff (Bo Davis and Christian Hurt). Email correspondence concerning this discovery dispute

  was also exchanged between the parties, including on January 20, 2020; January 30, 2020; and

  January 31, 2020.     The parties were unable to reach agreement because they dispute the

  Defendant's discovery obligations in this case. The discussions have conclusively ended in an

  impasse, leaving an open issue for the court to resolve.

                                                             ls/William E. Davis III
                                                             William E. Davis, III




                                                   8
